Citation Nr: 1540176	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-28 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected VA death pension benefits.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 15, 1946, to November 6, 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center, in Milwaukee, Wisconsin.  The Montgomery, Alabama Regional Office (RO) otherwise has jurisdiction of the claims folder


FINDING OF FACT

Service department records indicate the Veteran did not serve a period of at least 90 days during a period of war nor was he receiving compensation for a service-connected disability at the time of his death.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected VA death pension benefits must be denied as a matter of law.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.271 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for death pension.  Smith v. Gober, 14 Vet. App. 227, 231 (2000). See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In any event, the appellant has been advised as how to substantiate her claim for nonservice-connected death pension and has been given ample opportunity to participate in the process of her claim.

A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (2015).

The Veteran's DD-214, which was issued by the U.S. Marine Corps, states that he served on active duty from October 15, 1946, to November 6, 1946, a period of 23 days.  He was not in receipt of service-connected benefits at the time of his death.  Given the fact that the Veteran did not serve at least 90 days during a period of war, entitlement to death pension benefits must be denied as a matter of law. 38 U.S.C.A. §§ 101, 1521, 1541.

In reaching this decision the Board acknowledges the appellant's assertion that the Veteran's DD-214 contains a number of inaccuracies and that, in fact, the Veteran served a period of three years.  See, e.g., December 2010 statement.  In support of this assertion, the appellant submitted a copy of the Veteran's Certificate of Honorable Discharge, claiming that the reverse side of this document notes an entry date of September 14, 1943.  However, the Board notes this date is that which the authority under which the Veteran was discharged (MC-115948) was promulgated.  Further, at the top of this form, it clearly states the Veteran enlisted on the 15th day of October, 1946.  Finally, the Board notes that, in filing a claim for service connection benefits in November 1946, the Veteran himself reported service dates as verified by his DD-214.

In any event, the Board is obligated to accept the Service Department's verified dates of service as accurate.  VA does not have the authority to alter the findings of the Service Department.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, for the reasons discussed above, there is no legal basis for an award of nonservice-connected death pension, and the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


